United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-3029
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
Eugene Carlos Hill,                       * Eastern District of Missouri.
                                          *
             Appellant.                   * [UNPUBLISHED]
                                     ___________

                              Submitted: March 18, 2004

                                   Filed: March 23, 2004
                                    ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Eugene Hill, a federal inmate, pleaded guilty to a drug conspiracy offense in
June 2002. In October 2002 the district court1 sentenced him to 70 months
imprisonment and 4 years supervised release. Hill subsequently filed a motion with
the district court requesting credit against his sentence for the time he had spent under
house arrest before his incarceration. The district court denied the motion and, after
careful review of the record, we affirm.

      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
       We conclude that the district court did not err in denying Hill’s motion,
because he failed to exhaust his administrative remedies by first presenting his claim
to the Bureau of Prisons (BOP). See United States v. Chappel, 208 F.3d 1069, 1069
(8th Cir. 2000) (per curiam). However, we modify the district court’s order to be
without prejudice so that, after exhausting his BOP remedies, Hill may file an
appropriate 28 U.S.C. § 2241 petition if he wishes. See id. at 1069-70.

                       ______________________________




                                         -2-